ITEMID: 001-99062
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: BOLGOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: The applicant, Mr Roman Yuryevich Bolgov, is a Russian national who was born in 1979 and lives in the town of Shakhty, in the Rostov Region. The respondent Government were represented by Mr P. Laptev and Mrs V. Milinchuk, former representatives of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1997 the applicant was drafted into the army and assigned as a naval recruit to military unit no. 9881 in the town of Novorossiysk.
On 22 April 1999 he fell from a metre-high staircase on a concrete shipbuilding cradle. The staircase did not have barrier railings or life rails. The applicant was admitted to hospital and diagnosed with a severe non-penetrating head injury with subdural and subarachnoid haemorrhaging. He underwent a decompression craniotomy in the left parietotemporal part of his head. His injury was complicated by post traumatic stress and sinistral bronchial pneumonia.
In July 1999 the applicant was discharged from the army.
On 31 August 1999 criminal proceedings were instituted against the deputy chief of the military unit, Mr P., an assistant commander of the ship, Mr K., and the officer in charge of ship hull maintenance of Temryuk military unit no. 2389, Mr G. They were charged with violating safety regulations under Article 216 § 1 of the Russian Criminal Code.
In November 1999 the military prosecutor of the Krasnodar Region issued Mr K. and Mr G. with the bill of indictment and sent the case file to the Military Court of the Krasnodar Garrison for judicial examination. The criminal proceedings against Mr P. were discontinued.
On an unspecified date the court started the adjudication of the case. It was further found that the applicant had not been named, in accordance with the procedure of law, as a civil plaintiff and that he had not fully enjoyed his right to defence. By a decision of 6 June 2001 the court that was not at that state of the proceedings empowered to admit the applicant's claim to the file, remitted the case to the prosecutor's office for additional investigation in order to remedy the breach of the applicant's rights (see Relevant domestic law below). This decision was not appealed against by either party to the proceedings.
By a decision of 12 November 2001 of a senior assistant of the military prosecutor, the criminal proceedings against the accused officers were discontinued on the ground that nothing indicated that a criminal offence had been committed. On 11 March 2002 a higher-ranking prosecutor quashed the decision and resumed the proceedings.
On 18 April and 23 November 2002, and 3 April and 23 October 2003 various prosecutors discontinued the criminal proceedings on the above-mentioned ground. Those decisions were quashed by higher-ranking prosecutors on 23 October 2002, 19 February, 20 August and 11 December 2003, respectively.
On 7 July 2004 the proceedings were discontinued on the ground that the statutory time-limit for criminal prosecution had expired.
On an unspecified date in the meantime, the applicant brought a separate civil action for damages against the Ministry of Finance of the Russian Federation and the Treasury of Schacht of the Rostov Region. By a decision of 11 June 2003, the Military Court of the Rostov Region declined to examine the suit owing to the applicant's repeated failure to appear in court.
“1. Loss or harm caused to a person or to a company shall be compensated in full by the wrongdoer.
The law may impose responsibility to compensate for loss or harm on a person other than the wrongdoer”
“Damage caused to an individual or a legal entity by the unlawful actions (inactions) of State, municipal bodies or their officials ... must be compensated. The compensation shall be paid out of the funds of the Treasury of the Russian Federation, the treasury of the constituent element of the Russian Federation or the treasury of the municipal entity respectively”.
“A person who sustained damage as a result of a crime can bring a civil claim against the accused or a person who is vicariously liable for acts of the accused. The civil claim shall be examined jointly with a criminal case.
The claim should be lodged by the relevant person upon the initiation of a criminal case and before the beginning of the adjudication process
...
A person has the right to bring civil proceedings if the claim was not brought in criminal proceedings or if the claim was not adjudicated”.
According to Article 54, a person could be named as a plaintiff by a procedural decision rendered either by an investigator in charge or by a judge.
Article 44 stipulates that a civil claim for compensation in respect of pecuniary and non-pecuniary damage can be submitted by persons who have sustained damage as a result of a crime (paragraph 1). The civil claim can be lodged upon the opening of a criminal case, during the pre-trial investigation, or with the court before the finishing of the adjudication process (paragraph 2).
